            Case 1:19-cv-00936-DLC Document 1 Filed 01/30/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NICOLE CRAINE,

                                Plaintiff,                    Docket No. 1:19-cv-936

        - against -                                           JURY TRIAL DEMANDED

 ROMONA KEVEZA COLLECTION LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff Nicole Craine (“Craine” or “Plaintiff”) by and through her undersigned counsel,

as and for her Complaint against Defendant Romona Keveza Collection LLC (“Romona” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of two copyrighted photographs American operatic

soprano Alyson Cambridge, owned and registered by Craine, a New York based professional

photographer. Accordingly, Craine seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-00936-DLC Document 1 Filed 01/30/19 Page 2 of 7



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Craine is a professional photographer in the business of licensing her photographs

to online and print media for a fee having a usual place of business at 120 Thames Street, Unit

304, Brooklyn, New York 11237.

       6.      Upon information and belief, Romona is a domestic limited liability company

duly organized and existing under the laws of the State of New York, with a place of business

One Rockefeller Plaza, New York, New York 10020. Upon information and belief Romona is

registered with the New York Department of State Division of Corporations to do business in the

State of New York. At all times material, hereto, Romona has owned and operated a website at

the URL: www.Romonakeveza.com, has operated the websites at the URL’s:

www.facebook.com/OfficialRomonaKeveza, www.instagram.com/romonakeveza/ (all together

the “Websites”).

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Craine photographed American operatic soprano Alyson Cambridge (the

“Photographs”). True and correct copies of the Photographs are attached hereto as Exhibit A.

       8.      Craine then licensed the Photographs to the New York Times. On December 7,

2018, the New York Times ran an article that featured the Photographs titled How Alyson

Cambridge, Operatic Soprano, Spends Her Sundays. See URL:

https://www.nytimes.com/2018/12/07/nyregion/how-alyson-cambridge-operatic-soprano-spends-
             Case 1:19-cv-00936-DLC Document 1 Filed 01/30/19 Page 3 of 7



her-sundays.html. Craine’s name was featured in a gutter credit identifying her as the

photographer of the Photographs. Screenshots of the Photographs on the New York Times are

attached hereto as Exhibit B.

       9.       Craine is the author of the Photographs and has at all times been the sole owner of

all right, title and interest in and to the Photographs, including the copyright thereto.

       10.      The Photographs were registered with the United States Copyright Office and

were given registration number VA 2-126-711.

       B.       Defendant’s Infringing Activities

       11.      On December 7, 2018, Romona ran an article on the Websites titled Alyson

Cambridge Stops By The Romona Keveza Flagship Maison, Featured In the New York Times.

See URL:	http://www.romonakeveza.com/in-the-news/2018/12/7/alyson-cambridge-stops-by-

the-romona-keveza-flagship-maison-featured-in-the-new-york-times. The article featured the

Photographs. Screenshots of the Photograph on the article are attached hereto as Exhibit C.

       12.      On December 10, 2018, Romona ran one of the Photographs on its Facebook

Page. See:

https://www.facebook.com/OfficialRomonaKeveza/posts/10156174182977989?__tn__=C-R. A

screenshot of the Photograph on the Facebook Page is attached hereto as Exhibit D.

       13.      On December 10, 2018, Romona ran one of the Photographs on its Instagram

Page. See: https://www.instagram.com/p/BrOVYUqhqx9/. A screenshot of the Photograph on

the Instagram Page is attached hereto as Exhibit E.

       14.      The Instagram Page with one of the Photographs has 24,569 likes.

       15.      Romona did not license the Photographs from Plaintiff for its Websites, nor did

Romona have Plaintiff’s permission or consent to publish the Photographs on its Websites.
            Case 1:19-cv-00936-DLC Document 1 Filed 01/30/19 Page 4 of 7



                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          16.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-15 above.

          17.   Romona infringed Plaintiff’s copyright in the Photographs by reproducing and

publicly displaying the Photographs on the Websites. Romona is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

          18.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          19.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          20.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          21.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          22.   Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)
           Case 1:19-cv-00936-DLC Document 1 Filed 01/30/19 Page 5 of 7




       23.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-22 above.

       24.     Upon information and belief, in its article on the Websites, Defendant copied the

Photographs from the New York Times which contained a gutter credit underneath the

Photographs stating, “Nicole Craine” and placed one of the Photographs it on its Websites

without the gutter credit.

       25.     Upon information and belief, Romona intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photographs.

       26.     The conduct of Romona violates 17 U.S.C. § 1202(b).

       27.     Upon information and belief, Romona’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       28.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Romona intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photographs. Romona also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photographs.

       29.     As a result of the wrongful conduct of Romona as alleged herein, Plaintiff is

entitled to recover from Romona the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by Romona because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.
            Case 1:19-cv-00936-DLC Document 1 Filed 01/30/19 Page 6 of 7



       30.     Alternatively, Plaintiff may elect to recover from Romona statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Romona be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Romona be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;
            Case 1:19-cv-00936-DLC Document 1 Filed 01/30/19 Page 7 of 7



       6.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       7.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       8.      That Plaintiff be awarded pre-judgment interest; and

       9.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 30, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Nicole Craine
